Exhibit 10.11

 

SALARY CONTINUATION

 

AGREEMENT

 

This agreement, made and entered into this 21st day of April, 1993, by and
between Omega Flex, Inc., a Corporation organized and existing under the laws of
the State of Pennsylvania, hereinafter referred to as “Corporation”, and Steven
A. Treichel, a Key Employee and Executive of the Corporation, hereinafter
referred to as “Executive”.

 

The Executive has been in the employ of the Corporation for 9 years and has now
and for years past faithfully served the Corporation. It is the consensus of the
Board of Directors that Executive’s services have been of exceptional merit, in
excess of the compensation paid and an invaluable contribution to the profits
and position of the Corporation in its field of activity. The Board further
believes that Executive’s experience, knowledge of corporate affairs, reputation
and industry contacts are of such value and his continued services so essential
to Corporation’s future growth and profits that it would suffer severe financial
loss should Executive terminate his services.

 

Accordingly, it is the desire of the Corporation and the Executive to enter into
this Agreement under which the Corporation will agree to make certain payments
to Executive upon his retirement or alternatively, to his beneficiaries in the
event of his premature death while employed by Corporation.

 

Therefore, in consideration of Executive’s services performed in the past and
those to be performed in the future and based upon the mutual promises and
covenants herein contained, the Corporation and the Executive, agree as follows:

 

 

I.

ARTICLE ONE – DEFINITIONS

 

 

A.

Effective Date:

 

The effective date of this Agreement shall be 4-21, 1993 .

 

 

B.

Normal Retirement Date:

 

The Normal Retirement Date shall mean retirement from service with the
Corporation which becomes effective on the first day of the calendar month
following the month in which the Executive reaches his 65th birthday.

 

 

C.

Early Retirement Date:

 

Early Retirement Date shall mean a retirement from services which is effective
prior to the Normal Retirement Date, stated above, provided the Executive has
attained age 60 and shall have completed 15 years of service.

 

 



 

 

 

D.

Severance Benefits:

 

Severance Benefits shall mean those benefits to which the Executive is entitled
in the event he is discharged by the Corporation without due cause. Any dispute
as to determination of “due cause” shall be subject to the terms of Article VI.
B., “Claims Procedure and Arbitration”.

 

 

E.

Termination of Service:

 

Termination of Service shall mean voluntary resignation of service by the
Executive (exclusive of early retirement) or the Corporation’s discharge of the
Executive for due cause.

 

 

II.

ARTICLE TWO – EMPLOYMENT

 

 

A.

Employment:

 

Corporation agrees to employ Executive in such capacity as the Corporation may
from time to time determine with such duties, responsibilities and compensation
as determined by the Board of Directors.

 

Executive agrees to remain in the Corporation’s employment; to devote his full
time and attention exclusively to the business of the Corporation and to use his
best efforts to provide faithful and satisfactory service to Corporation.

 

Employment services shall include temporary disability not to exceed 12 months
“leave of absences” specifically granted Executive by the Board of Directors and
periods of “military reserve duty”.

 

 

B.

No Employment Agreement Created:

 

No provisions of this Agreement shall be deemed to restrict or limit any
existing Employment Agreement by and between the Corporation and the Executive
nor shall any conditions herein create specific employment rights to the
Executive nor limit the right of the Employer to discharge the Executive with or
without cause. In a similar fashion, no provision shall limit the Executive’s
rights to voluntarily sever his employment at any time.

 

 

 

III.

ARTICLE THREE – BENEFITS

 

The following benefits provided by the Corporation to the Executive are in the
nature of a Fringe Benefit and shall in no event be construed to effect nor
limit

 



 

the Executive’s current or prospective salary increases, cash bonuses or
profit-sharing distributions or credits.

 

 

A.

Retirement Benefits:

 

If Executive shall remain in the employment of the Corporation until the first
day of the calendar month following the month in which the Executive reaches his
56th birthday, he shall be entitled to receive monthly from the Corporation the
sum of $3,000, commencing on the first day of the month following such “Normal
Retirement Date” defined in Article One, Paragraph 2, which is age 65, and
continuing for a period of 180 months.

 

In the event the Executive should die following “Normal Retirement” but before
the expiration of 180 months, the unpaid balance of such monthly payments shall
be paid monthly for the remainder of such period to the beneficiary selected by
Executive in the Beneficiary Designation Form provided by the Corporation.

 

 

B.

Early Retirement:

 

Executive shall have the additional elective right to receive “Early
Retirement”, as those terms were earlier defined, provided he shall have
attained the age of 60 and has completed 15 years of service.

 

Upon Executive’s election to receive such benefits, he shall be entitled to
receive such benefits, he shall be entitled to received monthly (beginning on
the first day of the month following written notice to the Corporation) level
retirement benefits determined by the following schedule:

 

AGE

NORMAL RETIREMENT INCOME

 

 

60

50%

61

60%

62

70%

63

80%

64

90%

65

100%

 

Such Early Retirement as determined above, shall be payable for a continuous
period of 180 months provided, however, that should the Executive die prior to
the expiration of 180 months, the unpaid balance shall continue for the
remainder of such period to the beneficiary selected by the Executive and filed
with the Corporation.

 

 

C.

Severance Benefits:

 

 



 

 

In the event the Executive is discharged by the Corporation without “due cause”
the Executive shall be entitled to receive severance benefits as follows:

 

Completed Years of Service

Amount

 

 

1 – 5

0

6

$6,000 per year for 5 years

7

$7,000 per year for 5 years

8

$8,000 per year for 5 years

9

$9,000 per year for 5 years

10

$10,000 per year for 5 years

11

$12,000 per year for 5 years

12

$14,000 per year for 5 years

13

$16,000 per year for 5 years

14

$18,000 per year for 5 years

15

Fully vested, see normal retirement/

 

early retirement

 

 

D.

Termination of Service or Voluntary Resignation:

 

Should Executive voluntarily resign from his employment or should he be
discharged for cause (exclusive of early retirement), all Executive’s benefits
under this Agreement shall be forfeited and this Agreement shall become null and
void. If a dispute arises as to discharge “for cause”, such dispute shall be
resolved by arbitration as set forth in Article VI. B.

 

 

E.

Death Benefit Prior to Retirement:

 

Should the Executive die prior to the Normal Retirement Date (exclusive of Early
Retirement or Severance as defined elsewhere, herein), Corporation agrees to pay
to the Executive’s designated beneficiary on the first day of the month
following the Executive’s death the sum of $4,150 for a continuous period of 180
months.

 

Executive shall declare his designated beneficiary in writing on a form provided
by the Corporation.

 

In the event the Executive’s death shall be the result of suicide with a
24-month period following the effective date of this Agreement, then no death
benefits shall be payable to the Executive or his designated beneficiary.

 

 

 

IV.

ARTICLE FOUR – RESTRICTIONS UPON FUNDING

 

 



 

 

Corporation shall have no obligation to set aside, earmark or entrust any fund
or money with which to pay its obligations under this Agreement. The Executive,
his beneficiaries or any successor in interest to him shall be and remain simply
a general creditor of the Corporation in the same manner as any other creditor
having a general claim for matured and unpaid compensation.

 

The Corporation reserves the absolute right at its sole discretion to either
fund the obligations undertaken by this Agreement or to refrain from funding the
same and to determine the extent, nature, and method of such funding. Should
Corporation elect to fund this Agreement, in whole or in part, through the
purchase of life insurance, mutual funds, policies or annuities, the Corporation
reserves the absolute right, in its sole discretion, to terminate such funding
at any time, in whole or in part. At no time shall Executive be deemed to have
any lien nor right, title or interest in or to any specific funding investment
or to any assets of the Corporation.

 

If Corporation elects to invest in a life insurance or annuity policy upon the
life of Executive, then Executive shall assist the Corporation by freely
submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.

 

 

V.

ARTICLE FIVE – MISCELLANEOUS

 

 

A.

Alienability and Assignment Prohibition:

 

Neither Executive, his widow nor any other beneficiary under this Agreement
shall have any power or right to transfer, assign, anticipate, hypothecate,
mortgage, commute, modify or otherwise encumber in advance any of the benefits
payable hereunder nor shall any of said benefits be subject to seizure for the
payment of any debts, judgments, alimony or separate maintenance owed by the
Executive or his beneficiary, nor be transferable by operation of law in the
event of bankruptcy, insolvency or otherwise. In the event Executive or any
beneficiary attempts assignment, commutation, hypothecation, transfer or
disposal of the benefits hereunder, the Corporation’s liabilities shall
forthwith cease and terminate.

 

 

B.

Binding Obligation of Corporation and Any Successor in Interest:

 

Corporation expressly agrees that it shall not merge or consolidate into or with
another Corporation or sell substantially all of its assets to another
corporation, firm or person until such corporation, firm or person expressly
agrees, in writing, to assume and discharge the duties and obligations of the
Corporation under this Agreement. This Agreement shall be binding upon the
parties hereto, their successors, beneficiaries, heirs and personal
representatives.

 

 



 

 

 

C.

Revocation:

 

It is agreed by and between the parties hereto that, during the lifetime of the
Executive, this Agreement may be amended or revoked at any time or times, in
whole or in part, by the mutual written assent of the Executive and the
Corporation.

 

 

D.

Gender:

 

Whenever in this Agreement words are used in the masculine or neither gender,
they shall be read and construed as in the masculine, feminine or neither
gender, whenever they should so apply.

 

 

E.

Effect on Other Corporation Benefit Plans:

 

Nothing contained in this Agreement shall affect the right of the Executive to
participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of Corporation’s existing or future
compensation structure.

 

 

F.

Headings:

 

Headings and Subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.

 

 

G.

Applicable Law:

 

The validity and interpretation of this Agreement shall be governed by the laws
of the State of Pennsylvania.

 

 

VI.

PROVISIONS

 

 

A.

Named Fiduciary and Plan Administrator:

 

The “Named Fiduciary and Plan Administrator” of this plan shall be Koji Shimada
until his/its resignation or removal by the Board of Directors. As Named
Fiduciary and Administrator, Koji Shimada shall be responsible for the
management, control and administration of the Salary Continuation Agreement as
established herein. He/It may delegate to others certain aspects of the
management and operation responsibilities of the plan including the employment
of advisors and the delegation of ministerial duties to qualified individuals.

 

 

B.

Claims Procedure and Arbitration:

 

 



 

 

In the event that benefits under this Plan Agreement are not paid to the
Executive (or to his beneficiary in the case of the Executive’s death) and such
claimants feel they are entitled to receive such benefits, then a written claim
must be made to the Named Fiduciary and Administrator named above within sixty
(60) days from date payments are refused. The Plan Fiduciary and Administrator
and the Corporation shall review the written claim and if the claim is denied,
in whole or in part, they shall provide in writing within ninety (90) days of
receipt of such claim their specific reasons for Agreement upon which the denial
is based and any additional material or information necessary to perfect the
claim. Such written notice shall further indicate the additional steps to be
taken by claimants if a further review of the claim denial is desired. A claim
shall be deemed denied if the Plan Fiduciary and Administrator fail to take any
action within the aforesaid ninety-day period.

 

If claimants desire a second review, they shall notify the Plan Fiduciary and
Administrator in writing within sixty (60) days of the first claim denial.
Claimants may review the Plan Agreement or any documents relating thereto and
submit any written issues and comments they may feel appropriate. In its sole
discretion, the Plan Fiduciary and Administrator shall then review the second
claim and provide a written decision within sixty (60) days of receipt of such
claim. This decision shall likewise state the specific reasons for the decision
and shall include reference to specific provisions of the Plan Agreement upon
which the decision is based.

 

If claimants continue to dispute the benefit denial based upon completed
performance of the Agreement or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to a Board of
Arbitration for final arbitration. Said Board shall consist of one member
selected by the claimant, one selected by the Corporation and the third member
selected by the first two members. The Board shall operate under any generally
recognized set of arbitration rules. The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such Board with respect to any controversy properly submitted to
it for determination.

 

Where a dispute arises as to the Corporation’s discharge of Executive “for
cause”, such dispute shall likewise be submitted to arbitration as above
described and the parties hereto agree to be bound by the decision there under.

 

IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the 21st day of April, 1993
and that, upon execution, each has received a conforming copy.

 

 



 

 

 

 

/S/ Mathew F. Long

 

/S/ Steven A. Treichel

WITNESS

 

EXECUTIVE

 

 

 

 

 

/S/ Koji Shimada

 

 

CORPORATION

 

 

 

 

By:

PRESIDENT

 

 

TITLE

 

 

 

 

 